TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00210-CV



                                  Lakeshia R. Howell, Appellants

                                                    v.

                                      Peter Donnelly, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
        NO. 269, 498-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                              MEMORANDUM OPINION


                The clerk’s record in this appeal was due for filing in this Court on June 2, 2014. On

June 19, 2014, the appellant was notified that no clerk’s record had been filed due to her failure to

pay or make arrangements to pay the district court clerk’s fee for preparing the clerk’s record. The

notice requested that the appellant make arrangements for the clerk’s record and submit a status

report regarding this appeal by June 30, 2014. Further, the notice advised the appellant that her

failure to comply with this request could result in the dismissal of her appeal for want of prosecution.

To date, the appellant has not filed a status report or otherwise responded to this Court’s notice, and

the clerk’s record has not been filed.

                If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs. Tex. R. App. P. 37.3(b). In this case, the appellant has not established that she

is entitled to proceed without payment of costs. See Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal). Because the appellant has failed to pay or make arrangements to

pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.

See Tex. R. App. P. 42.3(b).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: July 22, 2014




                                                  2